Citation Nr: 0501551	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  99-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 until 
September 1945.  He died on July [redacted], 1998.  The appellant is 
the widow of the veteran.  The appeal came before the 
Department of Veterans Affairs (VA) Board of Veterans' 
Appeals from a September 1998 rating decision that denied 
service connection for the cause of the veteran's death.  

The Board observes that in the substantive appeal dated in 
May 1999, the appellant indicated that she wanted a hearing 
before a Member of the Board of Veterans' Appeals.  However, 
she subsequently wrote in October 2004 that she was unable to 
be present due to ill health.  Accordingly, the Board will 
proceed in this matter without additional action in this 
regard.

In October 2004, the appellant requested that this case be 
advanced on the Board's docket.  The motion was granted the 
following month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate reflects that he died of 
cardiopulmonary arrest due to or as a consequence of sepsis 
due to or as a consequence of congestive heart failure.  
During his lifetime, service connection was in effect for 
anxiety reaction, rated 50 percent from December 1995, and 
for hemorrhoidectomy, rated noncompensably disabling.  The 
appellant contends that the veteran's death was related to 
his service-connected disability and that service connection 
for the cause of death is warranted.  

A private physician wrote in March 1987, that the veteran had 
hypertension probably brought on by a mental condition.  

VA is obliged to obtain a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability (in 
a cause of death case, the conditions causing death), the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

While the private physician has provided an opinion 
suggesting that the service connected psychiatric disability 
could have caused the fatal heart disease, the opinion did 
not specify that it was the service connected mental disorder 
that brought on hypertension, nor does it provide an opinion 
linking hypertension to the congestive heart failure.  The 
opinion also contains no rationale, and there is no 
indication that the claims folder was reviewed.  The opinion 
is cursory and of insufficient probity value to establish a 
basis for service connection at this time.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

VA is obligated to inform claimants of the evidence needed to 
substantiate their claims, of what evidence VA will obtain 
and what evidence the claimant is responsible for obtaining.  
38 U.S.C.A. § 5103(b) (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).  The RO provided the appellant 
with most of this notice in a letter dated in June 2002.  
However, the letter did not clearly tell her that she could 
substantiate her claim by obtaining a competent medical 
opinion linking the causes of the veteran's death to a 
service connected disease or disability.  Since the claim is 
being remanded for other reasons, the Board finds that it is 
appropriate to provide the appellant with additional notice.

Accordingly, this case is REMANDED for the following actions:

1.  Advise the appellant that the 
evidence needed to substantiate her 
claim is a competent medical opinion 
(usually provided by a physician) 
supported by appropriate rationale, 
that a service connected disease or 
disability caused or contributed to the 
cause of the veteran's death; and that 
she may obtain such an opinion and 
provide it to VA.

2.  The veteran's case should be 
referred to a physician, who is 
preferably a board-certified 
cardiologist, to determine the 
relationship between his fatal 
cardiovascular disease and any service 
connected disease or disability.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that cardiovascular disease 
was caused by, was secondary to, or was 
aggravated (made permanently worse) by 
the service connected anxiety disorder.  
The examiner should also express an 
opinion as to whether the anxiety 
disorder hastened or otherwise 
contributed to the cause of the 
veteran's death.

The examiner should set forth a 
rationale for the opinions.

3.  Thereafter, the AMC or RO should 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement 
of the case.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

